DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
According to page 13 of 17, Applicant's argument that is not prima facie obvious over Mizuhashi and Lee according to the amended claim 27, not persuasive.
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case according to claim 27, Mizuhashi teaches a display device for displaying data images with touch sensing, that the scanning lines G, signal lines S, and control lines C connected to pixels PX (see Mizuhashi; Paras. 0257-0261, Fig.23).  In analogous art, Lee teaches a display device with power lines interconnection at the pad area (see Lee; Para. 0055, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Lee to the system of Mizuhashi in order to allow the device to provide with 
According to page 16 of 17, Applicant's argument with respect to the prior art Mizuhashi and Azumi does not teach or suggest the amended limitation “a second wiring connected to the pixel, the second wiring crossing the sensor area; an insulating layer between the first wiring and the second wiring, wherein the insulating layer overlaps the first wiring and second wiring in the sensor area in a plan view and is not disposed in an area that does not overlap the first wiring and second wiring in the sensor area”, as recited in claim 32, is not persuasive.
It is noted that Mizuhashi teaches a second wiring (signal lines S; Fig. 23) connected to the pixel (signal lines S are being connected to pixels PX; Fig. 23), the second wiring crossing the sensor area (signal lines S cross sensor area SA; Fig. 23);
 an insulating layer (insulating film 12; Fig. 19) between the first wiring (G1; Fig. 19) and the second wiring (S1; Fig. 19) (insulating film 12 is between lines G1 and S1; Fig. 19),
wherein the insulating layers over the first wiring and second wiring in the sensor area in a plan view (from a plan view of the side view of Fig. 19, insulating film 12 overlaps G line and S1 lines; see Fig. 19) and is not disposed in an area that does not overlap the first wiring and second wiring in the sensor area (see Fig. 19 below shows that the insulator 12 is not disposed in an area that does not overlap the G1 and S1 lines). 

    PNG
    media_image1.png
    426
    699
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuhashi et al. (US# 2017/0103247 hereinafter Mizuhashi) in view of Lee et al. (US# 2017/0186957 hereinafter Lee).
Referring to claim 27, Mizuhashi discloses a display device (Paras. 0258-0259; Figs. 1,18, and 23) comprising:
a substrate that includes a display area in which a plurality of pixels are disposed (pixels PX are arrayed in a matrix in the display area DA.; Paras. 0258-0259, Fig. 23) and a sensor area in the display area (sensing area SA is set in a part of the display area DA.; Para. 00259, Fig. 23), the sensor area overlapping a sensor (a capacitive position detection sensor PSE overlaps the sensing area SA; see Figs. 20-22); and
(scanning lines G, data lines are presented but not shown, signal lines S, and control lines C connected to pixels PX; Paras. 0257-0261, Fig.23), 
wherein the power wiring has a mesh shape in which a plurality of wirings cross each other in a plane and are not disposed in the sensor area (Mesh shape in which lines S and lines C crossing each other that are not disposed in the sensing area SA; Paras. 0257-0261),
wherein the power wiring comprises a first power wiring that extends in a first direction and a second power wiring that is connected to the first power wiring and extends in a second direction that crosses the first direction (signal lines S are being connected to control lines C via sensing area SA, and extending in the first direction and second direction. Thus, lines S and lines C are interpreted as power lines; see Fig. 23),
wherein at least one of the gate wiring or the data wiring is not disposed in the sensor area (Upper SUB with Gate lines G not crossing the sensing area SA; see Fig. 23),
wherein at least one of the gate wiring or the data wiring comprises a first wiring and a second wiring disposed in the display area and that extend in a first direction across the sensor area and are separated from each other by the sensor area (lower SUB with Gate lines are being extended across via separation by the sensing area SA; Fig. 23).
However, Mizuhashi does not explicitly disclose wherein the pixel comprises an organic light emitting diode; wherein the power wiring provides a driving voltage to the organic light emitting diode of the pixel; and a second powering wiring that is connected to the first power wiring via a contact hole positioned in the display area.
In an analogous art, Lee discloses wherein the pixel comprises an organic light emitting diode (a method of manufacturing an organic light-emitting diode (OLED) display device may, for example, include forming a display area of a display panel including an array of pixels on a substrate, each pixel including a first thin film transistor (TFT); Para. 0014.); 
(power supply line 121, thus provides power to the OLED; Para. 0056); and a second powering wiring that is connected to the first power wiring via a contact hole positioned in the display area (power supply line 121 is being connected to first shorting bar 151 and reference voltage line 124 is being connected to second shorting bar 152 via contact holes 180.; Para. 0060, Fig. 4).  Furthermore, Lee teaches mesh shapes at crossing connections of the (power supply line 121 and first shorting bar 151) and (the reference voltage line 124  and second shorting bar 152) (see Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Lee to the system of Mizuhashi in order to allow the device to provide with improved reliability, and prevents a short circuit or a leakage current from being formed due to impurities between a reference voltage line and the signal line fixed adjacent to a reference voltage line.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Mizuhashi et al. (US# 2017/0103247 hereinafter Mizuhashi).
Referring to claim 32, Mizuhashi does a display device (Paras. 0258-0259; Figs. 1,18, and 23) comprising:
(pixels PX are arrayed in a matrix in the display area DA.; Paras. 0258-0259, Fig. 23) and a sensor area in the display area (sensor area SA is in the display area DA; Figs. 18 and 23);
a first wiring (scan lines G; Fig. 23) connected to the pixel (scan lines G are being connected to pixels; Fig. 23), the first wiring crossing the sensor area (scan lines G cross sensor area SA; Fig. 23);
a second wiring (signal lines S; Fig. 23) connected to the pixel (signal lines S are being connected to pixels PX; Fig. 23), the second wiring crossing the sensor area (signal lines S cross sensor area SA; Fig. 23);
 an insulating layer (insulating film 12; Fig. 19) between the first wiring (G1; Fig. 19) and the second wiring (S1; Fig. 19) (insulating film 12 is between lines G1 and S1; Fig. 19),
wherein the insulating layers over the first wiring and second wiring in the sensor area in a plan view (from a plan view of the side view of Fig. 19, insulating film 12 overlaps G line and S1 lines; see Fig. 19) and is not disposed in an area that does not overlap the first wiring and second wiring in the sensor area (see Fig. 19 below shows that the insulator 12 is not disposed in an area that does not overlap the G1 and S1 lines). 

    PNG
    media_image2.png
    467
    857
    media_image2.png
    Greyscale

(the first insulating substrate 10 is composed of not a silicon substrate, but a glass substrate or a resin substrate. The third insulating film 13 can be formed of an organic material while the first insulating film 11, the second insulating film 12, and a fourth insulating film 14 which will be explained later are formed of an inorganic material. The organic material is a material suitable to increase the film thickness, and acrylic resin can be used as the organic material.; Para. 0107, Figs. 4 and 19,....And Fig. 18 shows that the SUB1 is outside of the sensing area SA and SUB1 is made from resin material; Para. 0041).

    PNG
    media_image3.png
    420
    673
    media_image3.png
    Greyscale


Claim Objections
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“a third wiring, disposed outside the sensor area and that connects the first wiring and the second wiring”.

Allowable Subject Matter
Claims 1-9, 11-18, 20, 22-23, and 25-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-9, 11-18, 20, 22-23, and 25-26 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising:
a substrate that includes a display area in which a plurality of pixels are disposed, a sensor area in the display area, the sensor area overlapping a sensor, and a wiring connection area between the display area and the sensor area;
a first wiring and a second wiring disposed in the display area that extend ma first direction and are connected to the plurality of pixels;
a third wiring disposed in the sensor area and that extends in the first direction, wherein the third wiring is connected to the second wiring and overlaps the first wiring in a plan view, Wherein the third wiring is spaced apart from the first wiring with a first insulating layer interposed therebetween; and
a fourth wiring connected to the pixel and that extends in a second direction that crosses the first, second and third wirings, wherein the fourth wiring is spaced apart from the first, second and third wirings by a second insulating layer.”.
“A display device comprising:
a substrate that includes a display area in which a plurality of pixels are disposed and a sensor area in the display area, the sensor area overlapping a sensor, and
a gate wiring, a data wiring and a power wiring connected to the pixel, wherein the pixel comprises an organic light emitting diode,
wherein the power wiring has a mesh shape in which a plurality of wirings cross each other in a plane and are not disposed in the sensor area, wherein the power wiring provides a driving voltage to the organic light emitting diode of the pixel,
wherein the power wiring comprises a first power wiring that extends in a first direction and a second power wiring that is connected to the first power wiring via a contact hole positioned in the display area and extends in a second direction that crosses the first direction,
wherein the first power wiring and the second power wiring are spaced apart from each other by a first insulating laver and are connected to each other through contact hole formed in the first insulating laver.”.
Referring to claim 23, the prior art of record teaches a display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising: a substrate that includes a display area in which a plurality of pixels are disposed and a sensor area in the display area, the sensor area overlapping a sensor; and 
a gate wiring, a data wiring and a power wiring connected to the pixel, wherein the pixel comprises an organic light emitting diode, 
wherein the power wiring has a mesh shape in which g plurality of wirings cross each other in a plane and are not disposed in the sensor area, wherein the power wiring provides a driving voltage to the organic light emitting diode of the pixel, 
wherein the power wiring comprises a first power wiring that extends in a first direction and a second power wiring that is connected to the first power wiring via a contact hole positioned in the display area and extends in a second direction that crosses the first direction,
wherein at least one of the gate wiring or the data wiring crosses the sensor area,
wherein the gate wiring comprises a first gate wiring and a second gate wiring, and the first gate wiring and the second gate wiring are spaced apart from each other in the display area and overlap each other in a plan view in the sensor area with a second insulating layer disposed therebetween.”
Referring to claims 2-9, 11-17, 20, 22-22, and 25-26 are allowable based upon dependent on independent claims 1, 18 and 23.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691